            Case 1:19-cv-12029-LTS Document 24 Filed 06/16/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                   )
CHRISTIAN MIRANDA,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
                 v.                                )          Civil Action No. 19-12029-LTS
                                                   )
CARLOS FLORES, et al.,                             )
                                                   )
                 Defendants.                       )
                                                   )

                                               ORDER

                                            June 16, 2020

SOROKIN, D.J.

       On May 29, 2020, the Court entered an electronic order granting Plaintiff’s motion for

leave to proceed in forma pauperis. 1 Upon review of Plaintiff’s motion (#22) for service by the

United States Marshals Service (“USMS”) and copies of his amended complaint, the Court

hereby orders:

       1.        Plaintiff shall have until August 10, 2020 to complete service of the summonses,

amended complaint, and this order on Defendants in accordance with Rule 4 of the Federal Rules

of Civil Procedure.

       2.        Plaintiff’s request for free copies of his amended complaint is denied. If Plaintiff

cannot meet the August 10, 2020 deadline for service because COVID-19 precautions prevent



1
 The Clerk mailed a copy of the public docket of this action to Plaintiff on May 19, 2020.
Plaintiff’s motion for leave to proceed in forma pauperis and the Court’s electronic order
granting said motion are not on the public docket, although the entries are visible to Court
employees. As a result, Plaintiff would not have been able to discern from the docket sheet
mailed to him on May 19, 2020 that the Clerk had received, and the Court had granted, the
motion for leave to proceed in forma pauperis.
            Case 1:19-cv-12029-LTS Document 24 Filed 06/16/20 Page 2 of 2



him from obtaining necessary copies, he may ask the Court to extend the time for service. Any

such motion should be made prior to August 10, 2020.

       3.      Because Plaintiff is proceeding in forma pauperis, he may elect to have service

completed by the USMS. If so asked by Plaintiff, the USMS shall complete service of the

summonses, amended complaint, and this order upon Defendants as directed by Plaintiff with all

costs of service to be advanced by the United States. The Clerk shall provide Plaintiff with

forms and instructions for service by the USMS.

       4.      If Plaintiff chooses to have service completed by the USMS, he shall provide the

agency with all papers for service on each Defendant and a completed USM-285 form for each

party to be served.

       SO ORDERED.

                                                    /s/ Leo T. Sorokin
                                                    UNITED STATES DISTRICT JUDGE




                                                2
